FERGUSON, Judge
(concurring in part and dissenting in part) :
The scales of Justice require exact *678measure and for this reason I must disagree with the majority’s  disposition of this case. In appropriate eases error may be remedied by affirming lesser included offenses in accordance with the provisions of Article 59(b), Uniform Code of Military Justice, 10 IJSC § 859. The theory of this provision apparently is that in certain cases we balance administrative convenience against the interests of society- — in having a court-martial determine the guilt of a crime and a proper sentence- — and where the administrative problems are greater than the danger to society, we avoid the cost and bother by resolving the unknown in favor of the accused. Society generally is not bothered by this because the benefit inures to the accused. However handy this provision is in cases involving the lesser crimes, it seems strikingly inappropriate in a murder case. We agree that there was error in not instructing the court-martial on the effect of passion on ability to premeditate but I am not willing to resolve this question — which was not considered by the triers of fact — arbitrarily in favor of the accused. The accused has a right to have his criminality or lack of it determined by a court under proper instructions of law. The people also have an interest in the determination of the criminality of one of their members. They have a right to protection and a properly considered sentence. If sentences were merely retributive I might agree that society could not be harmed by the action considered here, but society imprisons its offenders for rehabilitation, and segregation from society is an essential part of this program.
The court might find that passion affected the accused’s ability to premeditate. Properly advised they may reduce the degree of the crime and the sentence. The court-martial might find that he is guilty of murder as charged.
I also disagree with the use of the clemency petition in deter- mining post-factum the mental processes of the court in their deliberations.
I would reverse the findings and sentence and return the case for a rehearing at the forum where the error was committed.